        


Exhibit 10.1






POST HOLDINGS, INC.
PRSU AGREEMENT




POST HOLDINGS, INC. (the “Company”), hereby grants to the individual named below
(the “Grantee”) an award of performance-based restricted stock units (the
“PRSUs”) as set forth below, effective on the Date of Grant set forth below,
subject to the Grantee timely executing and delivering to the Company, pursuant
to such procedures as the Company will establish from time to time, this PRSU
Agreement (this “Agreement”). The PRSUs shall vest and become payable in Shares,
subject to earlier termination of the PRSUs, as provided in this Agreement and
the terms and conditions of the Post Holdings, Inc. 2019 Long-Term Incentive
Plan (the “Plan”). Capitalized terms used but not defined in this Agreement
shall have the same definitions as in the Plan.


Grantee:
Number of PRSUs at Target (“Target Award”):
Date of Grant:
Performance Period: [insert three-year period]
Vesting Schedule: Subject to Section 2 of this Agreement, 0% to 200% of the
Target Award shall vest following the end of the Performance Period, on the date
on which the Committee certifies the extent to which the Performance Criteria
have been achieved, which date shall not be later the December 31st that
immediately follows the last day of the Performance Period (the “Default Vesting
Date”), and as otherwise set forth in Appendix A.


1.Award. Each PRSU represents the right to receive one Share with respect to
each PRSU that vests as set forth in this Agreement, including Appendix A,
subject, as applicable, to achievement of the applicable Performance Criteria
and certification by the Committee thereof (the portion of the PRSUs that vests
is hereafter referred to as the “Vested Units”).
2.Vesting and Forfeiture.
(a)    Condition to Vesting. The vesting of the PRSUs on a Vesting Date (as
defined in Section 2(b)) is, subject to the Grantee’s continued employment with
the Company (or its Affiliates or Parent, as applicable) through the applicable
Vesting Date, except as specifically provided by Section 2(b)(ii)(1).
(b)    Accelerated Vesting.
i.    Death and Disability. Subject to Section 2(c) below, the Target Award will
become Vested Units as of the date of the Grantee’s death or Disability (such
date, an “Accelerated Vesting Date” which, together with the Default Vesting
Date, is a “Vesting Date”), if either such event occurs prior to the Default
Vesting Date.
ii.    Change in Control. Subject to Section 2(c) below, notwithstanding
anything to the contrary in Section 6(g) of the Plan, in the event the Grantee
ceases to be employed with the Company, either as a result of a termination by
the Company without Cause or by the Grantee for Good Reason:
1.    Within the three (3)-month period prior to the occurrence of a Change in
Control Date or on the Change in Control Date, a number of unvested PRSUs shall
become Vested Units on such Change in Control equal to the greater of: (A) the
number of PRSUs that would have become vested based upon the achievement of the
Performance Criteria, calculated as set forth in Appendix A through the last
full trading day prior to the Change in Control Date (such date, also an
“Accelerated Vesting Date”) or (B) the Target Award







--------------------------------------------------------------------------------

        


adjusted pro-rata based on the number of days of the Performance Period which
have passed as of the Change in Control Date (such date, also an “Accelerated
Vesting Date”); or
2.    During the twelve (12)-month period starting on the day following the
Change in Control Date and ending on the first anniversary of the Change in
Control Date, a number of unvested PRSUs shall become Vested Units on such
termination of employment equal to the greater of: (A) the number of PRSUs that
would have become vested based upon the achievement of the Performance Criteria,
calculated as set forth in Appendix A through the last full trading day prior to
date upon which the Grantee ceases to be employed (such date, also an
“Accelerated Vesting Date”) or (B) the Target Award adjusted pro-rata based on
the number of days of the Performance Period which have passed as of the day of
termination of employment (such date, also an “Accelerated Vesting Date”).
iii.    Failure to Assume. In the event that in connection with a Change in
Control the acquirer does not agree to assume in writing, effective upon the
Change in Control, on substantially the same terms, the PRSUs and the
obligations hereunder: a number of unvested PRSUs shall become Vested Units as
of immediately prior to the Change in Control Date equal to the number of PRSUs
that would have become vested based upon the achievement of the Performance
Criteria, calculated as set forth in Appendix A through the last full trading
day prior to the Change in Control Date (such date, also an “Accelerated Vesting
Date”), and the remainder shall be forfeited.
(c)    Conversion to Time-Based Awards. If the Committee determines that, as the
result of the occurrence of a Change in Control, the Performance Criteria should
no longer apply to the PRSUs following the Change in Control, the Committee
shall calculate the Vesting Percentage as set forth in Appendix A through the
last full trading day prior to the Change in Control Date and thereafter a
number of PRSUs equal to the Target Award multiplied by such Vesting Percentage
(the “Time-Based PRSUs”) will be subject to the requirement to remain employed
through the applicable Vesting Date (and except for such Time-Based PRSUs, any
other portion of the award made pursuant to this Agreement shall be forfeited
without payment or consideration therefor), it being understood that (i) the
applicable Vesting Date of the then-outstanding Time-Based PRSUs shall be either
the Default Vesting Date set forth above or, if applicable, an Accelerated
Vesting Date, subject to the conditions thereof, (ii) upon such applicable
Vesting Date, if any, the Time-Based PRSUs shall become vested without
additional adjustment with respect to performance through such applicable
Vesting Date, and (iii) in the event the Grantee’s employment terminates prior
to such applicable Vesting Date (other than a termination described in Section
2(b) above, in which case the then-outstanding Time-Based PRSUs shall become
vested pursuant to clause (ii) of this Section 2(c)), the Time-Based PRSUs shall
be forfeited as set forth in Section 2(d).
(d)    Forfeiture Upon Termination of Employment. Except as otherwise provided
in Sections 2(b) and 2(c) above, in the event that the Grantee’s employment with
the Company terminates for any reason or no reason, voluntarily or
involuntarily, the Grantee shall forfeit any and all PRSUs which are not and
cannot become, as of the time of such termination or as a result of the
completion of the Performance Period, Vested Units, and the Grantee shall not be
entitled to any payment or other consideration with respect thereto.
(e)    Definition of Cause. For purposes of this Agreement, Cause shall be
defined as: (i) Grantee’s conviction of a crime, the circumstances of which
involve fraud, embezzlement, misappropriation of funds, dishonesty or moral
turpitude, and which is substantially related to the circumstances of Grantee’s
duties; (ii) Grantee’s conviction of a crime, the circumstances of which involve
federal or state securities laws; or (iii) Grantee’s falsification of Company or
Affiliate records.


2



--------------------------------------------------------------------------------

        


3.Settlement of the Vested Units.
(a)    Settlement. Subject to all the terms and conditions set forth in this
Agreement and the Plan, the Company shall issue to the Grantee a number of
Shares equal to the number of Vested Units no later than sixty (60) days after
the Vesting Date.
(b)    Compliance with Laws. The grant of the PRSUs and issuance of Shares upon
settlement of the Vested Units shall be subject to and in compliance with all
applicable requirements of federal, state and foreign law with respect to such
securities, other law or regulations and the requirements of any stock exchange
or market system upon which the Stock may then be listed. The Company’s
inability to obtain permission or other authorization from any relevant
regulatory body necessary to the lawful issuance of any Shares subject to the
Vested Units shall relieve the Company of any liability in respect of the
failure to issue such Shares as to which such requisite authority was not
obtained. As a condition to the settlement of the Vested Units, the Company may
require the Grantee to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and/or
to make any representation or warranty with respect thereto.
(c)    Registration. Shares issued in settlement of the Vested Units shall be
registered in the name of the Grantee. Such Shares may be issued either in
certificated or book entry form. In either event, the certificate or book entry
account shall bear such restrictive legends or restrictions as the Company, in
its sole discretion, shall require.
4.Incorporation of the Plan by Reference. The award of PRSUs pursuant to this
Agreement is granted under, and expressly subject to, the terms and provisions
of the Plan, which terms and provisions are incorporated herein by reference,
except as expressly provided herein. The Grantee hereby acknowledges that a copy
of the Plan has been made and remains available to the Grantee.
5.Committee Discretion. This Award has been made pursuant to a determination
made by the Committee. Notwithstanding anything to the contrary herein, the
Committee shall have the authority as set forth in the Plan.
6.No Right to Continued Employment. Nothing in this Agreement shall be deemed to
create any limitation or restriction on such rights as the Company or its
Affiliates or Parent otherwise would have to terminate the employment of the
Grantee at any time for any reason.
7.Withholding of Taxes. In addition to any rights the Company may have pursuant
to Section 13(d) of the Plan, the Company shall make such provisions for the
withholding or payment of taxes as it deems necessary under applicable law and
shall have the right to deduct from payments of any kind otherwise due to the
Grantee or alternatively to require the Grantee to remit to the Company an
amount in cash, by wire transfer of immediately available funds, certified check
or such other form as may be acceptable to the Company, sufficient to satisfy at
the time when due any federal, state, or local taxes or other withholdings of
any kind required by law to be withheld with respect to the PRSUs.
8.Entire Agreement. This Agreement and the Plan contain the entire understanding
of the parties with respect to the subject matter hereof and supersede all prior
agreements, understandings and negotiations between the parties with respect to
the subject matter hereof.


3



--------------------------------------------------------------------------------

        


9.Governing Law. To the extent federal law does not otherwise control, this
Agreement shall be governed by the laws of the State of Missouri, without giving
effect to principles of conflicts of laws. The Grantee shall be solely
responsible to seek advice as to the laws of any jurisdiction to which he or she
may be subject, and participation by the Grantee in the Plan shall be on the
basis of a warranty by the Grantee that he or she may lawfully so participate
without the Company being in breach of the laws of any such jurisdiction.
10.Not Assignable or Transferable. The PRSUs shall not be assignable or
transferable other than by will or by the laws of descent and distribution.
Notwithstanding the foregoing, if permitted by the Committee, the Grantee may
assign his or her rights with respect to the PRSUs granted herein to a trust or
custodianship, the beneficiaries of which may include only the Grantee, the
Grantee’s spouse or the Grantee’s lineal descendants (by blood or adoption). In
the event of any such assignment, such trust or custodianship shall be subject
to all the restrictions, obligations, and responsibilities as apply to the
Grantee under the Plan and this Agreement and shall be entitled to all the
rights of the Grantee under the Plan.
11.Specified Employee Delay and Separation. Notwithstanding anything herein to
the contrary, in the event that the Grantee is determined to be a specified
employee within the meaning of Section 409A of the Code, payment on account of
termination of employment shall be made on the earlier of the first payroll date
which is more than six months following the date of the Grantee’s termination of
employment, or the Grantee’s death, in any event only to the extent required to
avoid any adverse tax consequences under Section 409A of the Code. References to
termination of employment and similar phrases or terms under this Agreement
shall mean a “separation from service” within the meaning of Section 409A of the
Code.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf, and the Grantee has signed this Agreement to evidence his or her
acceptance of the terms hereof, all as of the Date of Grant.
POST HOLDINGS, INC.
 
GRANTEE
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
[name]
Title:
 
 
 





4



--------------------------------------------------------------------------------

        




Appendix A


Performance Criteria


Subject to the terms and restrictions of the Agreement and the Plan, the PRSUs
shall be eligible to become Vested Units based on the level of achievement of
the performance goals set forth herein during the Measurement Period, as defined
in this Appendix A. The number of Vested Units shall be determined by
multiplying the Target Award by the Vesting Percentage, as defined in this
Appendix A.
The Company’s “Relative TSR Percentile Rank” shall be determined by the
Committee and means the percentile rank of the Company’s TSR for a period (the
“Measurement Period”), which period shall be determined as follows: (i) other
than in the case of Sections 2(b)(ii), 2(b)(iii) or (c), the Performance Period,
(ii) in the case of Sections 2(b)(ii)(1), 2(b)(iii) and 2(c), during the
Performance Period but only through the last full trading day prior to the
Change in Control Date, and (iii) in the case of Section 2(b)(ii)(2), during the
Performance Period but only through the last full trading day prior to the date
upon which the Grantee ceases to be employed, in any case relative to the TSR of
the companies (the “Peer Group”) set forth below.
“Peer Group” means those companies which are included in the Russell 3000
Packaged Foods and Meats Index on the Date of Grant, as determined by the
Committee. Constituents of the Peer Group (the “Peer Companies”) may be changed
as follows:
i.
In the event of a merger, acquisition or business combination transaction of a
Peer Company with or by another Peer Company, the surviving entity shall remain
a Peer Company.

ii.
In the event of a merger of a Peer Company with an entity that is not a Peer
Company, or the acquisition or business combination transaction by or with a
Peer Company, or with an entity that is not a Peer Company, in each case where
the Peer Company is the surviving entity and remains publicly traded, the
surviving entity shall remain a Peer Company.

iii.
In the event of a merger or acquisition or business combination transaction of a
Peer Company by or with an entity that is not a Peer Company, a “going private”
transaction involving a Peer Company where the Peer Company is not the surviving
entity or is otherwise no longer publicly traded, the company shall no longer be
a Peer Company.

iv.
In the event of a stock distribution from a Peer Company consisting of the
shares of a new publicly-traded company (a “spin-off”), the Peer Company shall
remain a Peer Company and the stock distribution shall be treated as a dividend
from the Peer Company based on the closing price of the shares of the spun-off
company on its first day of trading.  The performance of the shares of the
spun-off company shall not thereafter be tracked for purposes of calculating
TSR.

v.
Otherwise as the Committee shall determine is necessary and appropriate to
prevent enlargement or dilution of rights.



“TSR” means total shareholder return as applied to the Company and each of the
companies in the Peer Group, and will be equal to the difference of (A) the
quotient of (i) (a) the applicable Ending Stock Price plus (b) dividends paid
with respect to a record date occurring during the period over which the
Beginning Stock Price is calculated and during the remainder of the Measurement
Period (assuming dividend reinvestment on the ex-dividend date), divided by (ii)
(a) the applicable Beginning Stock Price plus (b) dividends paid with respect to
a record date occurring during the period over which the Beginning Stock Price
is calculated (assuming dividend reinvestment on the ex-dividend date); minus
(B) 1.00. For purposes of calculating TSR:


(1) Any dividend paid in cash shall be valued at its cash amount. Any dividend
paid in securities with a readily ascertainable fair market value shall be
valued at the market value of the securities as of the dividend record date.




5



--------------------------------------------------------------------------------

        


(2) If any company included in the Peer Group on the Date of Grant (and any
successor to such company) does not have a common stock price that is quoted on
a national securities exchange at the end of the Measurement Period due to
reasons not enumerated above in the definition of Peer Group, then such company
will be removed from the Peer Group, provided that if any company included in
the Peer Group on the Date of Grant (and any successor to such company) (a)
files for bankruptcy, reorganization or liquidation under any chapter of the
U.S. Bankruptcy Code, (b) is the subject of an involuntary bankruptcy proceeding
that is not dismissed within 30 days, or (c) is the subject of a shareholder
approved plan of liquidation or dissolution, the TSR of such company shall be
negative 100% for purposes of determining Relative TSR Percentile Rank.


“Beginning Stock Price,” with respect to the Company or any other company in the
Peer Group, means the average of the closing sales prices for a share of common
stock of the applicable company for the 250 trading days (or 90 trading days if
the Measurement Period is shorter than 250 trading days) immediately preceding
and including the first day of the Measurement Period, as reported in the Wall
Street Journal or such other sources as the Committee deems reliable. If a
member of the Peer Group has been publicly traded for less than 250 trading
days, such company’s beginning stock price shall equal the average of the
closing sales prices for a share of common stock of the applicable company over
the period during which the company’s stock has been publicly traded.
 
“Ending Stock Price,” with respect to the Company or any other company in the
Peer Group, means the average of the closing sales prices for a share of common
stock of the applicable company for the 250 trading days (or 90 trading days if
the Measurement Period is shorter than 250 trading days) immediately preceding
and including the last day of the Measurement Period, as reported in the Wall
Street Journal or such other sources as the Committee deems reliable.


“Vesting Percentage” is a function of the Company’s Relative TSR Percentile Rank
during the Measurement Period and shall be determined as set forth below:


Relative TSR Percentile Rank
Vesting Percentage
≥75th 
200%
50th 
100%
25th
50%
< 25th
0%

To determine the Relative TSR Percentile Rank during the Measurement Period, the
Committee will rank the TSR of the companies in the Peer Group including the
Company from highest to lowest, with the highest being ranked number 1, and
apply the following formula, where N is the total number of companies in the
Peer Group including the Company and R is the ranking of the Company’s TSR
within the Peer Group:


N - R
N - 1
The result will be rounded to the nearest whole percentile, rounding up for any
value of .50 or higher.
In the event that the Relative TSR Percentile Rank is less than the 25th
percentile, the Vesting Percentage shall be equal to 0%. In the event that the
Relative TSR Percentile Rank during the Measurement Period falls between two
Relative TSR Percentile Ranks set forth above, the Vesting Percentage shall be
determined using straight line linear interpolation between the levels specified
above. Notwithstanding the Relative TSR Percentile Rank, in the event the
Company’s TSR for the Measurement Period is a negative number, the Vesting
Percentage shall not exceed 100%.


6

